TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00255-CV


                                           D. H., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
       NO. 312,572-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               Appellant D. H. filed her notice of appeal on June 2, 2021. The appellate record

was complete on June 11, 2021, making appellant’s brief due on July 1, 2021. To date, appellant’s

brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore, we order Stephen DeBye to file appellant’s brief no later than July 28,

2021. If the brief is not filed by that date, Mr. DeBye may be required to show cause why he

should not be held in contempt of court.

               It is ordered on July 8, 2021.



Before Chief Justice Byrne, Justices Triana and Kelly